United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, EAST HAMPTON
POST OFFICE, East Hampton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0704
Issued: September 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 11, 2020 appellant, through counsel, filed a timely appeal from an October 22,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 22, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left hip condition
causally related to the accepted May 21, 2018 employment incident.
FACTUAL HISTORY
On May 22, 2018 appellant, then a 44-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 21, 2018 he experienced pain in his left groin and hamstring
when placing a mail bucket on the ground while in the performance of duty. On the reverse side
of the claim form the employing establishment checked a box marked “No” in response to whether
he was injured in the performance of duty, and noted that he did not report the cause of injury on
the day the alleged accident occurred. Appellant stopped work on May 22, 2018.
In an accompanying narrative statement, appellant noted that, on May 21, 2018 at
approximately 1:00 p.m., he placed a bucket of mail on the floor and experienced pain in his left
groin and hamstring. He indicated that he continued to work and that he felt pain and discomfort
throughout the day. Appellant related that he informed his supervisor of the employment incident
at the end of his shift. He noted that his pain persisted through the next day and that he again
informed the employing establishment of the employment incident.
In a statement dated May 22, 2018, appellant’s supervisor noted that on May 21, 2018
appellant informed him in passing that appellant’s left leg was hurting him and that it was nothing
serious. He indicated that appellant informed him of the employment incident the next morning
and that he submitted a detailed statement of the incident.
On May 22, 2018 the employing establishment executed an authorization for examination
and/or treatment (Form CA-16) authorizing appellant to seek medical treatment for the alleged
May 21, 2018 employment injury.
Appellant submitted a May 22, 2018 duty status report (Form CA-17) with an illegible
signature, which diagnosed possible labral tear and indicated that he was not advised to resume
work.
In a letter dated May 23, 2018, the employing establishment controverted appellant’s
claim. It asserted that he was not injured in the performance of duty as he reported the incident
the day after it occurred. The employing establishment further noted that the medical
documentation did not establish that appellant’s condition was causally related to the alleged
employment incident.
In a development letter dated May 25, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence.
OWCP subsequently received a May 24, 2018 report from Dr. John Hubbell, a Boardcertified orthopedic surgeon, who noted that appellant experienced sharp, intermittent hip pain
after placing a bucket of mail on the ground at work. Dr. Hubbell ordered a magnetic resonance
imaging (MRI) scan, examined appellant and diagnosed left acetabular labrum tear.
2

In a May 30, 2018 work excuse note, Dr. Hubbell noted that appellant was fully disabled
pending further evaluation. He anticipated that appellant could return to work on June 11, 2018.
An MRI scan of appellant’s left hip, dated June 7, 2018, revealed a partial-thickness tear
of the left anterior acetabular labrum, mild degenerative changes at both hips, and nonspecific
distention of the bladder.
In a June 11, 2018 report, Dr. Hubbell noted that appellant’s symptoms were unchanged.
He reviewed an MRI scan of appellant’s left hip and diagnosed left acetabular labrum tear.
Dr. Hubbell referred appellant for physical therapy treatment. In an accompanying work excuse
note, he indicated that appellant was fully disabled until further notice.
In a statement dated June 12, 2018, appellant responded to OWCP’s development
questionnaire. He noted that he felt pain in his left groin and hamstring after placing down a bucket
of mail weighing 15 to 20 pounds. Appellant indicated that, before he left for the day, he informed
his supervisor of the incident on May 21, 2018 and again on May 22, 2018. He stated that he did
not have any similar or previous symptoms in his left groin and hamstring before the employment
incident.
By decision dated July 6, 2018, OWCP denied appellant’s traumatic injury claim, finding
that, while the May 21, 2018 employment incident occurred as alleged, the medical evidence of
record was insufficient to establish that his diagnosed condition was causally related to the
accepted employment incident.
A left hip arthrogram, dated June 7, 2018, revealed diffuse degenerative changes and
chronic enthesopathy.
In a June 11, 2018 Form CA-17 report, Dr. Hubbell diagnosed left hip labral tear and
indicated that appellant was not advised to resume work. He checked a box marked “Yes” to
indicate that appellant’s injury corresponded to the described employment activity.
In a July 9, 2018 report, Dr. Hubbell noted that appellant experienced sharp, unchanged
left hip pain. He examined appellant and diagnosed left acetabular labrum tear. Dr. Hubbell
indicated that appellant was fully disabled until further notice.
On July 12, 2018 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. On August 16, 2018 appellant withdrew his request for
a telephonic hearing and requested reconsideration of the July 6, 2018 decision.
In a September 19, 2018 report, Dr. Hubbell noted that appellant experienced ongoing left
hip pain. He examined appellant and diagnosed left acetabular labrum tear. Dr. Hubbell opined
that appellant’s labral tear was causally related to the accepted May 21, 2018 employment incident.
In an accompanying work excuse note, he indicated that appellant was fully disabled for eight
weeks.
By decision dated November 14, 2018, OWCP denied modification of the July 6, 2018
decision.

3

OWCP received a patient assessment, dated October 30, 2018, which listed findings for a
proposed left hip arthroscopic labral debridement.
In a November 6, 2018 operative report, Dr. Hubbell noted the results of left hip
arthroscopic partial capsular release, arthroscopic synovectomy with labral debridement and
chondroplasty, and left hip arthrocentesis procedures. He listed postoperative diagnoses of left hip
labral tear, left hip hypertrophic synovitis, left hip chondral damage, and left hip capsular
contraction.
OWCP received anesthesia and postanesthesia records, dated November 6, 2018.
In a November 15, 2018 work excuse note, Dr. Hubbell noted that appellant was fully
disabled until further notice following his left hip arthroscopy.
On November 15, 2018 Dr. Hubbell referred appellant for physical therapy treatment three
times a week for six weeks.
In a December 13, 2018 work excuse note, Dr. Hubbell noted that appellant was totally
disabled until further notice.
In a December 13, 2018 physical therapy order, Dr. Hubbell referred appellant for physical
therapy treatment three times a week for six weeks.
In a February 13, 2019 work excuse note, Dr. Hubbell noted that appellant was capable of
light-duty work since January 10, 2019. He opined that appellant should avoid twisting, squatting,
lifting, and standing for more than 45 minutes.
In a February 13, 2019 physical therapy order, Dr. Hubbell ordered a lumbar MRI scan and
physical therapy treatment for appellant’s left acetabular labrum tear.
On September 6, 2019 appellant, through counsel, requested reconsideration of the
November 14, 2018 decision. Counsel submitted a May 20, 2019 report from Dr. Hubbell who
described the accepted employment incident and noted appellant’s history of injury. Dr. Hubbell
indicated that appellant’s diagnoses included lumbar radiculopathy and left acetabular labrum tear.
He opined that appellant’s lumbar “radiculopathy was felt to be directly related to [appellant’s]
underlying labral tear” and that appellant’s associated antalgic gait created increased stress on his
lower lumbar spine which caused lumbar radiculopathy. Dr. Hubbell further opined that
appellant’s lumbar radiculopathy and left acetabular labrum tear were causally related to the
May 21, 2018 employment incident.
By decision dated October 22, 2019, OWCP denied modification of the November 14,
2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
4

Supra note 2.

4

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left hip
condition causally related to the accepted May 21, 2018 employment incident.
In support of his claim, appellant submitted a May 22, 2018 Form CA-17 report with an
illegible signature, which diagnosed possible labral tear and indicated that he was not advised to
resume work. The Board has held, however, that reports that are unsigned or that bear illegible
signatures cannot be considered as probative medical evidence because they lack proper
identification.12 Accordingly, this report is of no probative value and is insufficient to meet
appellant’s burden of proof to establish his claim.
In reports dated May 24 through November 6, 2018, Dr. Hubbell diagnosed left acetabular
labrum tear, left hip hypertrophic synovitis, left hip chondral damage, and left hip capsular
contraction. While he described the employment incident in his May 24, 2018 report, he did not
5
M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7

B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.J., Docket No. 19-0461 (issued August 11, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, 41 ECAB 354 (1989).

10

A.R., Docket No. 19-0465 (issued August 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

W.L., Docket No. 19-1581 (issued August 5, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12

W.L., id.

5

offer an opinion as to whether appellant’s diagnosed conditions were causally related to the
employment incident in any of his reports. The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship.13 Accordingly, these reports are insufficient to establish
appellant’s claim.
Similarly, appellant submitted work excuse notes and physical therapy orders by
Dr. Hubbell, dated May 30, 2018 through February 13, 2019, which did not include a medical
opinion as to whether his diagnosed conditions were causally related to the accepted employment
incident. As such, these documents are of no probative value and are insufficient to meet his
burden of proof.14
Appellant also submitted a June 11, 2018 Form CA-17 report from Dr. Hubbell who
diagnosed left hip labral tear. Dr. Hubbell checked box marked “Yes” to indicate that appellant’s
injury corresponded to the described employment activity. The Board has held that when a
physician’s opinion on causal relationship consists only of checking a box marked “Yes” to a form
question, without more by the way of medical rationale, that opinion is of limited probative value
and is insufficient to establish causal relationship.15 As such, this report by Dr. Hubbell is
insufficient to establish appellant’s claim.
In a report dated September 19, 2018, Dr. Hubbell diagnosed left acetabular labrum tear
and opined that appellant’s labral tear was causally related to the accepted May 21, 2018
employment incident. While he supported causal relationship, he offered only a conclusory
statement devoid of medical rationale. Dr. Hubbell did not explain the medical mechanics of how
the accepted employment incident of placing a 15 to 20 pound bucket of mail on the ground, was
competent to cause appellant’s left acetabular labrum tear. The Board has held that a medical
report is of limited probative value on a given medical issue if it contains an opinion which is
unsupported by medical rationale.16 Consequently, Dr. Hubbell’s opinion is insufficient to meet
appellant’s burden of proof.
In a report dated May 20, 2019, Dr. Hubbell described the employment incident and related
appellant’s history of injury. He indicated that appellant’s diagnoses included lumbar
radiculopathy and left acetabular labrum tear. Dr. Hubbell opined that appellant’s underlying
labral tear and his associated antalgic gait created increased stress on his lower lumbar spine which
caused lumbar radiculopathy. He further opined that appellant’s lumbar radiculopathy and left
acetabular labrum tear were causally related to the May 21, 2018 employment incident. While
Dr. Hubbell explained how appellant’s labral tear caused his lumbar radiculopathy, he failed to
explain how the accepted employment incident caused appellant’s labral tear and merely offered
a conclusory statement without medical rationale. As noted, a medical report is of limited

13

L.B., Docket No. 19-1907 (issued August 14, 2020).

14

Id.

15

M.S., Docket No. 20-0437 (issued July 14, 2020).

16

B.M., supra note 7.

6

probative value on a given medical issue if it contains an opinion which is unsupported by medical
rationale.17 This report is therefore insufficient to establish appellant’s claim.
The record contains diagnostic studies, including an MRI scan and arthrogram of
appellant’s left hip, dated June 7, 2018; a patient assessment, dated October 30, 2018; and
anesthesia and postanesthesia records, dated November 6, 2018. The Board has held, however,
that diagnostic studies standing alone lack probative value on the issue of causal relationship as
they do not provide an opinion as to whether the employment incident caused any of the diagnosed
conditions.18
As appellant has not submitted rationalized medical evidence explaining the causal
relationship between the accepted May 21, 2018 employment incident and his diagnosed left hip
condition, he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left hip
condition causally related to the accepted May 21, 2018 employment incident.19

17

Id.

18

C.B., Docket No. 20-0464 (issued July 21, 2020).

19

The Board notes that the case record contains an authorization for examination and/or treatment (Form CA-16)
dated May 22, 2018. A properly completed Form CA-16 form authorization may constitute a contract for payment of
medical expenses to a medical facility or physician, when properly executed. The form creates a contractual
obligation, which does not involve the employee directly, to pay for the cost of the examination or treatment regardless
of the action taken on the claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days
from the date of issuance, unless terminated earlier by OWCP. 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737
(issued November 2, 2018); N.M., Docket No. 17-1655 (issued January 24, 2018); Tracy P. Spillane, 54 ECAB
608 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

